Citation Nr: 0403878	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  97-06 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gastric ulcers.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of entitlement to non-service-connected 
disability pension benefits.  However, the RO resolved that 
issue in the veteran's favor in a March 2003 rating decision.  
Therefore, that issue is not currently before the Board.  

The veteran testified before the undersigned at a Travel 
Board hearing in September 1999.  A transcript of that 
hearing is associated with the claims folder.

The case returns to the Board following a remand to the RO in 
January 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of ulcer in service or within the 
one-year presumptive period, and no competent evidence of a 
nexus between the veteran's ulcer disease and his period of 
active duty service.  

3.  There is no evidence of hypertension in service or within 
the one-year presumptive period, and no competent evidence of 
a nexus between the veteran's hypertension and his period of 
active duty service.   




CONCLUSIONS OF LAW

1.  Service connection for gastric ulcers is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).   

2.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in February 2003, the RO advised the 
veteran of the enactment of the VCAA and described the 
evidence needed to substantiate his service connection 
claims.  The letter explained that VA was responsible for 
obtaining service medical records, VA medical records, and 
records in the possession of other Federal agencies, and that 
VA would assist the veteran in obtaining other evidence, such 
as private medical records, if he provided sufficient 
location information and authorizations.  It also asked the 
veteran to provide any additional information or evidence 
needed for the claim, listing the evidence secured to date.  
In addition, the supplemental statements of the case dated in 
March 2003 and July 2003 provide the text of the notice and 
assistance provisions from the VCAA regulations.  The Board 
is therefore satisfied that the veteran has received all 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, the veteran's 
claim for service connection was received in August 1989, 
many years before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  Moreover, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error").

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records from 
Medical Centers in Gainesville and Lake City, which include 
records from the Valdosta VA outpatient clinic, all private 
medical records as authorized by the veteran, and medical 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that the January 2000 Board remand 
observed that it appeared that the service medical records in 
the claims folder were incomplete.  Pursuant to the remand, 
in February 2000, the RO asked the veteran to submit all 
copies of service medical records in his possession and 
queried the National Personnel Records Center (NPRC) to 
obtain additional records.  In February 2000, the veteran 
responded that he had no other records in his possession.  In 
January 2001, NPRC indicated that all service medical records 
had been forwarded to the RO in January 1982.  See 
38 U.S.C.A. § 5103A(b) (requirements when attempting to 
obtain records from a federal department or agency).  
Accordingly, the Board finds that the RO has made all 
reasonable efforts to assist the veteran with his claim.  
38 U.S.C.A. § 5103A.    

Finally, the Board is also satisfied as to compliance with 
its instructions from the January 2000 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cardiovascular-renal disease, 
including hypertension, and peptic ulcers).  
  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that the preponderance of the 
evidence is against service connection for either disorder at 
issue. Id.  First, service medical records are negative for 
complaint, diagnosis, or treatment of ulcers.  In May 1969, 
the veteran complained of stomach cramps in the lower 
abdomen.  There was no finding or diagnosis of ulcer.  In 
addition, there is no post-service medical evidence of 
complaint or evaluation for ulcer or other gastric symptoms 
until 1984, 14 years after the veteran's separation from 
service.  The veteran's general assertion of chronic gastric 
complaints since service is not supported by the medical 
evidence of record.  Similarly, service medical records are 
negative for complaint, diagnosis, or treatment of 
hypertension.  Medical records dated in January 1969 show a 
diagnosis of orthostatic hypotension, but there was no 
finding of hypertension.  ["Orthostatic hypotension" is 
also known as "postural hypotension, and is "a form of low 
blood pressure that occurs in a standing posture."  
STEDMAN'S MEDICAL DICTIONARY 839 (26th ed. 1995]  In 
addition, although it is unclear when hypertension was first 
shown, there is no reference to it in post-service medical 
records until April 1985, many years after service.  
Therefore, service connection may not be established for 
ulcers or hypertension on the basis of chronic disorder in 
service or of disorder first seen in service with continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  
In addition, the Board observes that there is no diagnosis of 
gastric ulcer, and no mention of or reference to 
hypertension, until April 1985, many years after the 
veteran's discharge from service.  Accordingly, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).     

Finally, the Board finds that there is no competent evidence 
of a nexus between either disorder at issue and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353.  That is, 
there is simply no competent evidence or opinion that 
establishes a relationship between the veteran's period of 
service and hypertension.  In fact, the February 2003 VA 
examiner, who reviewed the veteran's service medical records 
and VA medical records, concluded that he could not find any 
evidence of service connection for hypertension or gastric 
problems.  There is no contrary competent medical opinion of 
record.  The Board emphasizes that the veteran's personal 
belief that his ulcer disease or hypertension began in or is 
related to service is not competent medical evidence needed 
to establish service connection for the disease.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the veteran is competent to describe any symptoms he may have 
experienced in service and thereafter, as a lay person not 
trained or educated in medicine, he is not competent to offer 
any opinion as to the correct diagnosis for the symptoms or 
as to any relationship the diagnosis may have to service. Id.  

With respect to the claim for gastric ulcers, the report of 
VA hospitalization in April 1985, during which time the 
veteran was diagnosed as having gastric ulcer, shows that the 
veteran reported first noting onset of epigastric cramping in 
1968 with intermittent pain since then.  However, the 
reporting physician offers no opinion confirming that the 
diagnosed ulcer was related to service or the complaints in 
1968.  Medical history provided by a veteran and recorded by 
a physician without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In addition, the Board emphasizes that 
report itself confirms that, despite gastric complaints, 
medical evaluation prior to this hospitalization showed no 
evidence of ulcer.  Also, the veteran's first VA examination, 
conducted in March 1982, is negative for history, complaint, 
diagnosis, or treatment of ulcer or any gastric condition.   

With respect to the claim for hypertension, VA medical 
records as early as an April 1985 hospitalization report 
refer to the veteran's reported history of hypertension.  
However, that report also notes that no hypertension is 
documented.  More specifically, during the July 1996 VA 
examination, the veteran related that he had a history of 
hypertension since 1969 and had always been under treatment.  
In addition, during an October 1999 VA outpatient visit, he 
related a history of syncopal episodes in 1969 associated 
with hypertension.  However, this history is not supported by 
the medical evidence of record.  As noted earlier, service 
medical records show an assessment of dizziness consistent 
with orthostatic hypotension, not hypertension.  In addition, 
there is no diagnosis or treatment of hypertension in service 
or for many years thereafter.  In fact, the veteran's first 
VA examination, conducted in March 1982, is negative for 
history, complaint, diagnosis, or treatment of hypertension.  
In any event, as discussed above, the simple recording in 
medical records of the medical history as related by the 
veteran, without indication that a physician analyzed the 
information and endorsed or agreed with that history, is not 
competent evidence of a nexus between the disorder and 
service.  LeShore, 8 Vet. App. at 409.  

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  There is no 
evidence of ulcer or hypertension in service or within the 
presumptive period, and no competent evidence of a nexus 
between either disorder and service.  Accordingly, the appeal 
is denied.     









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for gastric ulcers is denied.

Service connection for hypertension is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



